Citation Nr: 0805192	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychological condition, claimed as secondary to the service-
connected disabilities.

2.  Entitlement to service connection for residuals of lactic 
or diabetic acidosis.

3.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to the treatment associated 
with the service-connected asthma. 

4.  Entitlement to service connection for decreased visual 
acuity of each eye, claimed as secondary to the treatment 
associated with the service-connected asthma.

5.  Entitlement to service connection for Sweet's syndrome, 
claimed as secondary to the treatment associated with the 
service-connected asthma.

6.  Entitlement to service connection for peripheral 
neuropathy, claimed as a neurological condition.


7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2003 and 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.  
During the course of his appeal, the veteran moved to an area 
within the jurisdiction of the Cleveland, Ohio RO.  

In correspondence received in August 2007, the veteran raised 
the issue of service connection for a bacterial infection of 
the nervous system, which he believes began in service in his 
lungs and then spread throughout his body.  To date, no 
action has been taken on this claim.  It is referred back to 
the RO for appropriate action. 

The issues of service connection for diabetes mellitus, an 
eye disorder, Sweet's syndrome, and peripheral neuropathy, as 
well as entitlement to a TDIU, are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  The sole credible psychiatric diagnosis supported by the 
record is personality disorder, not otherwise specified.

2.  A current diagnosis of lactic or diabetic acidosis is not 
demonstrated by the record.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder is not proximately due 
to, or the result of, the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).

2.  Lactic or diabetic acidosis was not incurred or 
aggravated in the veteran's active duty service; nor was 
either disorder proximately due to, or the result of, the 
veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May and June 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for direct and secondary service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In March 2006, the veteran was provided notice with 
respect to the initial disability rating and effective date 
elements of the claims.  He also was instructed to submit any 
evidence in his possession that pertained to his claims.  

Although fully compliant notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in July 
2007, without taint from prior adjudications.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims and a medical 
opinion was sought where necessary.

Service Connection

The veteran seeks service connection for disabilities that he 
contends are secondary to his service-connected disabilities.  
Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Psychiatric Disorder

The veteran contends that his mental health has deteriorated 
due to his service-connected health problems.  See informal 
claim, received in October 2002.  In his March 2003 notice of 
disagreement, he also argued that his use of steroids in 
conjunction with his bronchial asthma had contributed to his 
mental state.  In support of this, he submitted internet 
research on how anabolic steroids often cause aggressive, 
combative behavior and depression. 

Service connection is currently in effect for bronchial 
asthma and hypertension.  Treatment for the veteran's asthma 
consists of both corticosteroid inhalers (e.g., flunisolide) 
and non steroidal treatment.  See generally, active 
outpatient medications listed throughout the record, but 
specifically in outpatient clinical records dated in July 
2000, August 2001, November 2002, October 2003, May 2004, 
March 2005, and February 2006.  His treatment for 
hypertension does not include steroids.  See id. 

Referable to the submitted steroid research, generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  However, medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."   Wallin v. 
West, 11 Vet. App. 509, 513 (1998).

The unsubstantiated internet research submitted by the 
veteran does not meet the standard set forth in Wallin, 
because it does not address the veteran's specific 
psychiatric state.  Nor is there a degree of certainty such 
that the generalizations made may be treated as more than lay 
opinion.  The articles do not appear to cite specific 
studies.  Furthermore, they speak generally in terms of what 
"may" happen with sustained use of anabolic steroids. 

More importantly, however, the relevance of the research is 
further limited as there is no evidence that the veteran has 
ever been prescribed anabolic steroids for treatment of his 
service-connected disability.  Anabolic steroids are 
synthetic derivatives of testosterone which are used 
clinically mainly to promote growth and repair of body 
tissues.  Dorland's Illustrated Medical Dictionary, 31st Ed., 
1798, (c) 2007.  Corticosteroids, on the other hand, are 
steroids that are used clinically for hormonal replacement 
therapy, and particularly as anti-inflammatory agents.  See 
id., at 429.  The veteran's medications are corticosteroids, 
not anabolic steroids.  For example, the flunisolide that 
repeatedly is prescribed is an anti-inflammatory 
corticosteroid clinically indicated for treatment of 
bronchial asthma and other inflammatory nasal conditions.  
See id., at 729; see also, Stedman's Medical Dictionary, 27th 
Ed., 689, (c) 2000.  While the veteran has been on numerous 
other corticosteroids throughout the appeal, there is no 
evidence that he has ever been prescribed anabolic steroids, 
which form the subject of his research.

The veteran's alternative argument is that his declining 
health has caused depression and anger.  The claims file 
contains four VA mental health examinations.  Also of record 
are VA outpatient clinical records dated in November 1986, 
September 1992, and from September 1999 to December 2006.  
The veteran has submitted numerous lay statements, made by 
himself and by his spouse.  Based on a review of the entire 
file, service connection for an acquired psychiatric disorder 
as secondary to his service-connected disabilities is not 
warranted. 

In November 1992, in the context of a bronchial asthma exam, 
the reviewing physician indicated that the veteran seemed to 
put up roadblocks to most suggestions for treatment and 
rehabilitation.  Based on this, the examiner believed that 
the veteran had "an emotional problem which may be secondary 
to the service-connected disability."  Particularly of note 
was the veteran's "ability to find reasons why he can't do 
any of the healthful things that were suggested to him."  
The examiner opined that it could be anxiety.  The veteran 
refused follow up psychiatric treatment however.  See e.g., 
cancelled Mental Health Clinic appointments in November 2000 
and April 2001. 

In November 2002, the veteran agreed to attend an initial 
assessment at the Mental Health Clinic.  The report lists a 
diagnosis of depression; however, in the body of the report, 
the psychiatrist noted that while the veteran gave a rather 
lengthy history of what he described as psychiatric symptoms, 
they were more characteristic of borderline personality 
disorder instead.  That diagnosis was noted in addition to 
depression.  

An attempt to clarify the veteran's diagnosis was made in a 
September 2003 VA examination.  Upon review of the file and 
an exam of the veteran, a diagnosis of "depressive disorder 
with somatic preoccupation related to numerous stressors and 
losses" was noted.  The physician specifically indicated 
that the depression did not seem to be related to any 
particular medical treatment, though the limitations due to 
his medical problems generally could contribute.  It also was 
noted that the veteran was not in treatment for a mental 
problem.  Outpatient clinical records do not contradict this 
statement.  They demonstrate that the veteran continued to 
take alprazolam for "rage" issues, but otherwise was not in 
therapy.  See progress note, dated in November 2003.

The September 2003 opinion which suggested that there could 
be a depressive disorder related to the veteran's service-
connected disabilities prompted the Board to seek further 
development on the issue.  Two issues were of particular 
concern.  First, the diagnosis of the veteran's disorder was 
in question.  While depressive disorder was noted on 
occasion, so too was personality disorder.  Additionally, in 
December 2004, there was question as to whether bipolar 
disorder was the more appropriate diagnosis.  Second, the 
issue of etiology was unclear, as the September 2003 
statement that his disorder "could be related" to his 
"medical problems" does not rise to the level necessary for 
a positive nexus finding.  More specificity was needed.

As a result, the Board remanded the claim.  Per order of that 
remand, the veteran underwent an additional VA medical 
examination in December 2006.  The veteran was interviewed by 
a psychologist who reviewed the claims file in conjunction 
with the exam.  A full medical and mental health survey was 
conducted.  The veteran specifically reported that "I'm not 
depressed, I'm angry."  Mental status testing was performed, 
and psychometric testing was attempted.  The Beck Depression 
Inventory-II was completed, with the veteran scoring in the 
"mild" range.  

Based on his review of the file and his examination of the 
veteran, the psychologist found that the veteran did not meet 
the diagnostic criteria for a depressive disorder.  He did, 
however, exhibit a significant disturbance of mood that was 
more likely than not a function of a personality disorder.  
An Axis I diagnosis of a clinical disorder was not supported 
by the record.  Instead, an Axis II diagnosis of a 
personality disorder, not otherwise specified, was confirmed.  

This diagnosis is found to be the most credible of record, as 
it was rendered by an expert in the field, who had access to 
the veteran's file and reviewed it in detail, as evidenced by 
his exam report.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S. Ct. 1252 (2002) (it is not 
error for the Board value one medical opinion over another, 
as long as a rationale basis for doing so is given).  The 
expert also examined the veteran with particular regard to 
establishing a correct diagnosis and provided a rationale for 
that diagnosis.  His resultant opinion was not ambivalent or 
equivocal.  It was supported by the record, which fails to 
show treatment for any diagnosed acquired psychiatric 
disorder.  Thus, the sole credible diagnosis supported by the 
record at this time is personality disorder.

Service connection may be granted for diseases (but not 
defects) of congenital, developmental, or familial origin, if 
the evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service.  
VAOPGCPREC 82-90 (July 18, 1990).  Personality disorders, 
however, are not diseases or injuries within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  Nevertheless, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; 38 
C.F.R. § 4.127 (2007).

Because the veteran's current psychiatric diagnosis is 
classified as a personality disorder, he does not have a 
disability that is compensable for VA benefits purposes.  
This is not to say that the veteran does not have a treatable 
illness.  It is only to say that the diagnosed disorder is 
not compensable under the law as written.  Nor does the 
evidence demonstrate a superimposed mental disorder for which 
service connection could be granted.  Such was specifically 
ruled out on the most recent exam.  The preponderance of the 
evidence is against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  Service 
connection cannot be granted for an acquired psychiatric 
disorder.  


Acidosis

In March 2003, the veteran submitted a statement indicating 
that he had slipped into a "diabetic coma for four hours" 
and that he believed it was due to lactic acidosis brought on 
by the drug metformin.  He submitted internet research 
referable to metformin and its potential side effects, to 
include lactic acidosis.  He also submitted records of VA 
treatment in that same month documenting his prescription for 
metformin and an episode in which he reported having lost 
consciousness after taking it.  This was interpreted as a 
claim for service connection, presumably as secondary to 
diabetes mellitus, for which the veteran also seeks service 
connection.  

As a threshold issue, service connection, either on a direct 
or secondary basis, requires that there be a current 
disability demonstrated by the record.  The VA records show 
that on March 8, 2003, the veteran called the Daytona Beach 
VA outpatient clinic reporting that the day before, he had 
blacked out and completely lost consciousness.  By way of 
history, he reported that he had recently been diagnosed with 
diabetes and that his blood sugar had been ranging quite 
high.  He took a 500 milligram dose of metformin, and then, 
he reported, his wife was unable to wake him up for two 
hours.  The veteran was advised to have his wife drive him to 
the emergency room for immediate evaluation.  

Later that day, the veteran was examined and presented with 
complaints of diaphoreses (sweating), headache, memory 
difficulty, and decrease in vision.  He reported that he was 
not following the recommended diet, nor was he consistent in 
his medication regimen.  Labs were taken, and the results 
were reviewed by his examining physician.  The assessment was 
poorly controlled diabetes mellitus.   Importantly, at no 
point was a diagnosis of lactic acidosis or diabetic acidosis 
noted.

During his follow up visit on March 12, the veteran was 
issued a glucometer and educated on proper usage technique.  
He was also given handouts on hyper- and hypoglycemia.  On 
March 17, he attended an assessment of his diabetes knowledge 
and given further instructions on proper self-care.  
Subsequent outpatient clinical records continue to note 
treatment for poorly controlled diabetes mellitus, due in 
large part to the veteran refusing to comply with medication 
and diet plans.  While that lactic acidosis is mentioned on 
subsequent occasions, it is by history only and noted to be 
without evidence of treatment for the same in the file.  
These notations cannot be viewed in isolation of the rest of 
the evidence, and in particular the emergency room records 
from the event in question.  

The veteran underwent a VA diabetes mellitus examination in 
December 2006.  At that time, he was asked if he experienced 
any episodes of ketoacidosis (also known as diabetic 
acidosis).  The veteran denied experiencing such episodes.  
Additionally, it was noted that there was no evidence of 
lactic acidosis found either on exam or on review of the 
file.  

Although the veteran believes that he experienced lactic 
acidosis based on the internet research he performed on 
metformin, such an assertion is afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran and other lay persons are competent to testify as to 
personal experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge and training which would render his opinion as to a 
medical diagnosis competent.  Accordingly, his statements 
regarding the presence of lactic acidosis are not afforded 
any probative weight.  

In sum, there is no current credible diagnosis of lactic or 
diabetic acidosis of record.  In the absence of a current 
clinical diagnosis, service connection must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for acidosis is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for lactic or diabetic 
acidosis is denied.


REMAND

The veteran's claims were remanded by the Board in October 
2006 for further development.  Unfortunately, as will be 
described below, that development was not fully completed 
prior to the case returning for appellate review.  Each 
remaining issue is discussed below.  

The Board's October 2006 remand directed, in part, that the 
veteran undergo VA examinations for diabetes mellitus, 
Sweet's syndrome, and loss of visual acuity.  Also requested 
at that time were opinions (and accompanying rationales) as 
to the medical etiology of each of the disorders.  

In December 2006, the veteran underwent a diabetes mellitus 
exam.  The examiner reviewed the veteran's file, examined 
him, and confirmed the diagnosis of diabetes mellitus.  
Regarding the opinion, the examiner indicated that it was 
less likely than not that the veteran's diabetes mellitus was 
secondary to the corticosteroids taken for treatment of his 
service-connected bronchial disability.  However, the 
examiner did not offer any basis for the opinion, but instead 
merely stated the conclusion without reference to the record.  
Without a rationale, the statement is inadequate as a medical 
opinion, particularly in light of research that the veteran 
has submitted, regarding a possible increase in glucose 
levels with the use of corticosteroids.  An adequate opinion 
on the etiology of the veteran's diabetes mellitus must be 
obtained.

Per order of the remand, the veteran underwent a VA 
examination for Sweet's syndrome in December 2006.  While an 
addendum dated in the same month confirmed that the veteran 
likely had the syndrome, no opinion on etiology was rendered.  
It also appears that the veteran underwent an eye 
examination; however, only an uninterpreted diagnostic graph, 
dated in January 2007, was associated with the file.  No exam 
report or opinion is of record.  As a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders, the veteran's eye exam 
report must be associated with the claims file, and opinions 
regarding the etiology of both his eye disorder and Sweet's 
syndrome must be obtained.  Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran's remaining two claims, that of service 
connection for peripheral neuropathy and entitlement to a 
TDIU, are found to be inextricably intertwined with the 
issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  Specifically, the medical evidence links 
the veteran's peripheral neuropathy to his diabetes mellitus.  
See December 2006 VA examination report.  As his claim for 
service connection for diabetes is remanded herein, so too 
must this claim be remanded.  

Similarly, the veteran's TDIU claim must be remanded, as the 
outcome of the other claims remaining on appeal will have 
direct bearing on the merits of that claim.  Furthermore, if 
service connection is granted based on the development 
pursued in conjunction with this remand, a medical opinion 
should be obtained as to whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Consideration must also be given to 
38 C.F.R. § 4.16(b), regarding extraschedular consideration, 
if the veteran's service-connected disabilities produce 
unemployment but the assigned percentages do not meet the 
requirements of 38 C.F.R. § 4.16(a).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Forward the veteran's claims folder to the 
endocrinologist who conducted the December 2006 
VA diabetes mellitus examination (or a suitable 
substitute if this individual is unavailable) 
for an addendum.  The examiner is requested 
again to review the claims file in order to 
render an opinion as to whether it is at least 
as likely as not that the veteran's diabetes 
mellitus was proximately due to, or the result 
of, his sustained use of prescription 
corticosteroids for his service-connected 
bronchial asthma.  A rationale for any opinion 
offered must accompany the opinion.  Attention 
is invited to the research submitted finding a 
link between corticosteroid use and glucose 
levels, which is tabbed in Volume I of the 
record. 

2.  Forward the veteran's claims folder to the 
examiner who conducted the December 2006 skin 
examination (or a suitable substitute if this 
individual is unavailable) for an addendum.  
The examiner is requested again to review the 
claims file in order to render an opinion as to 
whether it is at least as likely as not that 
the veteran's Sweet's syndrome, currently in 
remission, is proximately due to, or the result 
of, his sustained use of prescription 
corticosteroids for his service-connected 
bronchial asthma.  Attention is invited to the 
research submitted in June 2003 referable to 
causes of Sweet's syndrome, to include upper 
respiratory infections.  A rationale for any 
opinion offered must be included.  

3.  Obtain a copy of the veteran's January 2007 
VA eye examination report and associate it the 
with the claims file.  If an opinion as to 
etiology has not been rendered, a review of the 
claims file must be conducted and a reasoned 
opinion offered.  Specifically, the examiner is 
asked to determine whether it is at least as 
likely as not that the veteran's diagnosed eye 
disorder is proximately due to, or the result 
of, his sustained use of prescription 
corticosteroids for his service-connected 
bronchial asthma.  If other causes exist, those 
should be so noted.  Attention is invited to 
the VA Eye Consultations tabbed in the record.  
A rationale for any opinion offered must be 
included.  

4.  If the requested development results in 
service connection for any of the diseases 
sought, a medical opinion should be obtained as 
to whether the service-connected disabilities 
alone are of sufficient severity to produce 
unemployability.  Consideration must also be 
given to 38 C.F.R. § 4.16(b), regarding 
extraschedular consideration, if the veteran's 
service-connected disabilities produce 
unemployment but the assigned percentages do 
not meet the requirements of 38 C.F.R. § 
4.16(a).  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


